Case 2:15-cv-08914-DMG-RAO Document 127-3 Filed 09/24/19 Page 1 of 5 Page ID
                                 #:2411




                           EXHIBIT 3
                       Case 2:15-cv-08914-DMG-RAO Document 127-3 Filed 09/24/19 Page 2 of 5 Page ID
                                                  Law Firm Billing Rates
                                                         #:2412


Defense Firm Name                  Case Name                                       Citation                                     Non-Partner            Partners’ Fee
                                                                                                                                Attorneys’ Fee         Range
                                                                                                                                Range
Ropes & Gray LLP                   In re Weatherford International plc, et al. ,   (Bankr. S.D. Tex.) (Aug. 2019) (Dkt. No.     $580 - $1,050          $1,150 - $1,520
                                   Debtors, No. 19-33694 (DRJ)                     276)

Simpson Thacher & Bartlett LLP     In re Arsenal Energy Holdings LLC,              (Bankr. D. Del.) (Feb. 2019) (Dkt. No. 77)   $590* - $1,220         $1,425 - $1,535
                                   Reorganized Debtor, No. 19-10226 (BLS)                                                       ($590/ hr for
                                                                                                                                pending bar
                                                                                                                                admission; starting
                                                                                                                                at $840 for a 1st
                                                                                                                                year associate)
                                   In re FR Dixie Acquisition Sub Corp.,           (Bankr. D. Del.) (Feb. 2019) (Dkt. No. 26)   $540 - $1,170          $1,350 - $1,550
                                   Reorganized Debtor, No. 18-12476 (KG)

                                   In re 21st Century Oncology Holdings, Inc., (Bankr. S.D.N.Y.) (Mar. 2018) (Dkt. No.          $740 - $1,115          $950
                                   et al. , Reorganized Debtors, No. 17-22770 1013)                                                                    (Only one rate
                                   (RDD)                                                                                                               listed)
Wilson Sonsini Goodrich & Rosati   In re Tintri, Inc., Debtor, No. 18-11625        (Bankr. D. Del.) (Nov. 2018) (Dkt. No. 291) $510 - 715              $950 - $1,350*
                                   (KJC)                                                                                                               *Listed as
                                                                                                                                                       "Member" rates
Weil, Gotshal & Manges LLP         In re Sears Holdings Corporation, et al .,      (Bankr. S.D.N.Y.) (Oct. 2018) (Dkt. No.      $560 - $995            $1,075 - $1,600
                                   Debtors, No. 18-23538 (RDD)                     344)

Shearman & Sterling LLP            In re Hodyon, Inc., Reorganized Debtor,         (Bankr. D. Del.) (Aug. 2018) (Dkt. No. 26)   $495 - $1,295*         $1,165 - $1,325*
                                   No. 18-10386 (MFW)                                                                           *5-10% discount        *5-10% discount
                                                                                                                                applied to some        applied to some

Sidley Austin LLP                  In re HCR ManorCare, Inc., Debtor, No. 18- (Bankr. D. Del.) (Mar. 2018) (Dkt. No. 18-        $495 - $1,600*         $495 - $1,600*
                                   10467 (KG)                                 10467)                                            *range given for all   *range given for
                                                                                                                                attorneys, partner     all attorneys,
                                                                                                                                and non-partner        partner and non-
                                                                                                                                                       partner
                                   In re UCI International, LLC, et al. ,          (Bankr. D. Del.) (Jan. 2017) (Dkt. No. 1144) $430 - $1,200          $850 - $1,325
                                   Reorganized Debtors, No. 16-11354
                                   (MFW)




                                                                    *Listed in order of filing date.                                                           Page 1 of 4
                        Case 2:15-cv-08914-DMG-RAO Document 127-3 Filed 09/24/19 Page 3 of 5 Page ID
                                                   Law Firm Billing Rates
                                                          #:2413


Defense Firm Name                 Case Name                                      Citation                                    Non-Partner          Partners’ Fee
                                                                                                                             Attorneys’ Fee       Range
                                                                                                                             Range
Mayer Brown LLP                   In re Scottish Holdings, Inc., et al.,         (Bankr. D. Del.) (Mar. 2018) (Dkt. No. 193) $605 - $895          $960 - $1130
                                  Debtors, No. 18-10160 (LSS)
Skadden, Arps, Slate, Meagher &   In re Indymac Bancorp, Inc., Debtor, No.       (Bankr. C.D. Cal.) (Feb. 2018) (Dkt. No.    $420 - $710          $895 - $1350
Flom LLP                          08-bk-21752-BB                                 1041)
Kirkland & Ellis, LLP             In re rue21, inc., et al. , Debtors, No. 17-   (W.D. Pa.) (Nov. 2017) (Dkt. No. 1308-6)    $555 - $965          $965 - $1625
                                  22045-GLT

                                  In re Caesars Entertainment Operating          (N.D. Ill.) (Nov. 2017) (Dkt. No. 7620-6)   $480 - $1395         $645 - $1625
                                  Company, Inc., et al. , Debtors, No. 15-
                                  01145 (ABG)

Dechert LLP                       In re Thru, Inc., Debtor, No. 17-31034         (N.D. Tex.) (Aug. 2017) (Dkt. No. 148)      $725 - $785          $1,095

O’Melveny & Myers LLP             US Airways, Inc. v. Sabre Holdings          (S.D.N.Y.) (Mar. 2017) (Dkt. No. 859)          $463 - $815          $839 - $1,096
                                  Corporation, et al. , No. 11-cv-02725 (LGS)


Boies, Schiller & Flexner LLP     In re Molycorp, Inc., et al , Debtors, No. 15- (D. Del.) (Sept. 2016) (Dkt. No. 1994)      $490 - $1,180        $780 - $1,500
                                  11357 (CSS)
Gibson, Dunn & Crutcher LLP       In re LightSquared Inc., et al. , Debtors, No. (S.D.N.Y.) (Jan. 2016) (Dkt. No. 2444)      $395 - $765          $765 - $1,800
                                  12-12080 (SCC)                                                                             (fees voluntarily    (fees voluntarily
                                                                                                                             reduced by roughly   reduced by roughly
                                                                                                                             8%)                  8%)

                                  In re Newland International Properties,        (S.D.N.Y.) (July 2013) (Dkt. No. 146)       $510 - $795          $960 - $1,170
                                  Corp., Debtor, No. 13-11396
Proskauer Rose LLP                In re IPC International Corporation, et al ., (Bankr. D. Del.) (Aug. 2013) (Dkt. No. 57)   $200 - $1,150        $600 - $1,250
                                  Debtors, No. 13-12050 (MFW)

Sullivan & Cromwell, LLP          In re CIT Group Inc. and CIT Group             (Bankr. S.D.N.Y.) (Jan. 2010) (2010 WL      $305 - $950          $850 - $965
                                  Funding Co. of Delaware LLC, Debtors,          354151)
                                  No. 09-16565 (ALG)



                                                                   *Listed in order of filing date.                                                        Page 2 of 4
                          Case 2:15-cv-08914-DMG-RAO Document 127-3 Filed 09/24/19 Page 4 of 5 Page ID
                                                     Law Firm Billing Rates
                                                            #:2414


Plaintiffs’ Firm Name                 Case Name                                      Citation                                   Non-Partner      Partners’ Fee
                                                                                                                                Attorneys’ Fee   Range
                                                                                                                                Range

Pomerantz LLP                         Pirnik v. Fiat Chrysler et al., No. 1:15-cv-   (S.D.N.Y.) (Sept. 2019) (Dkt. No. 361)     $450 - $600      $750 - $950
                                      07199
                                      In Re Yahoo! Inc. Securities Litigation, No. (N.D. Cal.) (Aug. 2018) (Dkt. No. 108)       $350 - $705      $725 - $925
                                      17-cv-
                                      In re Petrobras Securities Litigation, No. 14- (S.D.N.Y.) (Apr. 2018) (Dkt. No. 789-16)   $300 - $765      $700 - $1,000
                                      cv-9662 (JSR)
Robbins Geller Rudman & Dowd LLP David N. Zimmerman vs. Diplomat                     (E.D. Mich.) (July 2019) (Dkt. No. 70)     $400 - $1,030    $800 - $1,250
                                 Pharmacy, Inc., et al., No. 2:16-cv-14005-
                                 AC-SDD
Motley Rice LLC                       In re Investment Technology Group, Inc.        (S.D.N.Y.) (Jan. 2019) (Dkt. No. 119)      $300 - $750      $775 - $1,050
                                      Securities Litigation, No. 15-cv-06369

Cohen Milstein Sellers & Toll, PLLC In re Ability, Inc. Securities Litigation, No. (S.D.N.Y.) (Aug. 2018) (Dkt. No. 89-4)       $530             $630 - $900
                                    1:16-cv-03893-VM
                                      In re ITT Educational Services, Inc.           (S.D.N.Y.) (Feb. 2016) (Dkt. No. 88)       $420 - $550      $530 - $915
                                      Securities Litigation, No. 1:13-cv-01620-
                                      JPO-JLC
Bernstein Litowitz Berger &           In re Allergan, Inc. Proxy Violation           (C.D. Cal.) (Apr. 2018) (Dkt. No. 619-4)   $340 - $750      $750 - $1,250
Grossman LLP                          Securities Litigation, No. 8:14-cv-02004-
                                      DOC-KESx
Kessler Topaz Meltzer & Check, LLP In re Allergan, Inc. Proxy Violation              (C.D. Cal.) (Apr. 2018) (Dkt. No. 619-5)   $350 - $675      $550 - $850
                                   Securities Litigation, No. 8:14-cv-02004-
                                   DOC-KESx
                                      In re JPMorgan Chase & Co. Securities          (S.D.N.Y.) (Apr. 2016) (Dkt. No. 206-8)    $350 - $650      $675 - $850
                                      Litigation, 1:12-cv-03852-GBD


Grant & Eisenhofer P.A.               In re Foreign Exchange Benchmark Rates         (S.D.N.Y.) (Jan. 2018) (Dkt. No. 939-17)   $325 - $720      $850 - $925
                                      Antitrust Litigation, No. 1:13-cv-07789-
                                      LGS




                                                                      *Listed in order of filing date.                                                   Page 3 of 4
                        Case 2:15-cv-08914-DMG-RAO Document 127-3 Filed 09/24/19 Page 5 of 5 Page ID
                                                   Law Firm Billing Rates
                                                          #:2415


Plaintiffs’ Firm Name                Case Name                                    Citation                                    Non-Partner      Partners’ Fee
                                                                                                                              Attorneys’ Fee   Range
                                                                                                                              Range

Hausfeld LLP                         In re Foreign Exchange Benchmark Rates       (S.D.N.Y.) (Jan. 2018) (Dkt. No. 939-3)     $350 - $500      $630 - $1,375
                                     Antitrust Litigation, No. 1:13-cv-07789-
                                     LGS
Labaton Sucharow LLP                 In re Foreign Exchange Benchmark Rates       (S.D.N.Y.) (Jan. 2018) (Dkt. No. 939-6)     $335 - $775      $875 - $950
                                     Antitrust Litigation, No. 1:13-cv-07789-
                                     LGS
Scott+Scott, Attorneys at Law, LLP   In re Foreign Exchange Benchmark Rates       (S.D.N.Y.) (Jan. 2018) (Dkt. No. 939-2)     $400 - $710      $775 - $995
                                     Antitrust Litigation, No. 1:13-cv-07789-
                                     LGS
Boies, Schiller & Flexner LLP        Erica P John Fund Inc et al v. Halliburton   (N.D. Tex.) (July 2017) (Dkt. No. 819)      $170 - $870      $350 – 1,650
                                     Company et al, No. 3:02-cv-01152-M


Lieff Cabraser Heimann & Bernstein, In re Volkswagen “Clean Diesel’               (N.D. Cal.) (Nov. 2016) (Dkt. No. 2175-1)   $150 - $790      $275 - $1,600
LLP                                 Marketing, Sales Practices, and Products
                                    Liability Litigation, No. 15-md-02672

Bleichmar Fonti & Auld LLP           In re Genworth Financial, Inc. Securities    (E.D. Va.) (Jun. 2016) (Dkt. No. 208-1)     $335 - $640      $740 - $880
                                     Litigation, No. 14-cv-00682-JAG-RCY


Quinn Emanuel Urquhart & Sullivan, In re Credit Default Swaps Antitrust           (S.D.N.Y.) (Jan. 2016) (Dkt. No. 482)       $411 - $714      $834 - $1,125
LLP                                Litigation, No. 13-md-2476 (DLC)
Capstone Law APC                     Irene Fernandez v. Home Depot USA Inc,       (C.D. Cal.) (Oct. 2015) (Dkt. No. 50-1)     $370 - $695      N/A
                                     13-cv-00648-DOC-RNB




                                                                    *Listed in order of filing date.                                                   Page 4 of 4
